Citation Nr: 0806885	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-15 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of a 
thymoma, status post excision of the thymus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1990 to January 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in January 2004.  A transcript of the 
hearing is of record.

The Board remanded this case for additional evidentiary 
development in June 2007.  The case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  A thymoma was present during active duty, and the veteran 
currently has residuals of the thymoma.

2.  The thymoma was not found on the examination for entrance 
onto active duty; it did not clearly and unmistakably exist 
prior to service and undergo no chronic increase in severity 
as a result of service.


CONCLUSION OF LAW

The veteran has residuals of a thymoma incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for a thymoma, status post excision of the thymus.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection also 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2007).  
See also VAOPGCPREC 3-2003 (July 16, 2003).

Congenital or developmental defects are not diseases or 
injuries for VA compensation purposes.  38 C.F.R. § 3.303 
(c).  VA's General Counsel has held that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental, or familial origin as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It also has expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  The term "defects" is definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  See VAOPGCPREC 82-90 
(July 18, 1990).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence of record reflects that the veteran 
initially was diagnosed with a thymoma several years after 
his release from active duty.  A March 1999 computed 
tomography (CT) study notes the presence of an anterior 
mediastinal mass that was first detected in December 1998.  
Subsequent testing revealed that the mass had grown.  The 
veteran underwent surgery to remove the mass in September 
2002, and in a September 2002 VA outpatient treatment record 
the mass was diagnosed as a thymoma, or tumor of the thymus.

In an August 2003 letter, the veteran's private physician 
stated that the thymoma could have been present in 1992.  He 
opined in an April 2004 letter that the tumor resulted from 
the failure of the veteran's thymus to shrink as expected in 
early age.  He further opined that it was as likely as not 
that the veteran had abnormal thymic tissue that was present 
and proliferating during active duty.  In a May 2004 letter, 
the physician clarified his opinion and explained his belief 
that the tumor had resulted from a developmental abnormality.  
He noted that there was no evidence that the tumor had 
progressed at a faster than normal rate during or because of 
the veteran's military service.

Pursuant to the Board's June 2007 remand instructions, the 
veteran was afforded a VA examination in July 2007 to 
determine the etiology of his thymoma and to ascertain 
whether it clearly and unmistakably existed prior to service.  
The VA examiner opined that it was more likely than not that 
the veteran's tumor was not present during active duty and 
that it was not etiologically related to service.  He 
supported his opinion by noting that the cause of thymomas 
was unknown.  

In this case, the opinion of the veteran's private physician 
is well-supported with a rationale and positively links his 
thymoma to active duty.  The opinion of the VA examiner, 
conversely, is premised upon his statement that there is no 
known cause of thymomas.  The Board finds that the private 
physician's statement, which identifies a medical cause of 
the veteran's thymoma, is more probative than the opinion of 
the VA examiner.  Moreover, nothing in the VA examiner's 
report calls into question the validity of the private 
physician's opinion.

The opinion of the private physician, however, raises the 
issue of whether the thymoma, which he believes arose from a 
developmental abnormality, constitutes a "disease," for 
which service connection may be granted, or a "defect," for 
which it may not be granted.  Based on a review of the 
medical evidence, the Board concludes that the 
"developmental abnormality" to which the veteran's private 
physician attributes his thymoma is a "disease" for the 
purposes of 38 C.F.R. § 3.303(c).  The medical evidence shows 
that the veteran's abnormal thymic tissue, which grew and 
developed into a tumor, is a deviation from or interruption 
of the normal structure of the body rather than a structural 
or inherent abnormality that is more or less stationary in 
nature.  See VAOPGCPREC 82-90 (July 18, 1990).

The private physician's statements also raise the issue of 
whether the veteran's "developmental abnormality" existed 
prior to service.  Specifically, in his April 2004 letter, 
the physician indicated that the thymic tissue was abnormal 
because it had not faded in early age.  In this regard, the 
Board notes that no notation of any condition of the thymus 
was recorded on the reports of medical examination and 
medical history performed at the time of the veteran's 
entrance into active duty.  The presumption of soundness, 
therefore, applies.  Additionally, the presumption is not 
rebutted because there is no evidence that clearly and 
unmistakably establishes that the condition existed prior to 
service or that it was not aggravated by service.

Accordingly, service connection is warranted for this 
disability.


ORDER

Service connection for the residuals of a thymoma, status 
post excision of the thymus, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


